DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1-7, 10-17, and 19-23. Claims 1, 13, and 20 have been amended. Accordingly, claims 1-7, 10-17, and 19-23 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “statistics of preliminary quantized coefficient values” are different from “quantization offsets”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that Lei et al. fails to teach “wherein the statistics of the preliminary quantized coefficient values of the portion of the video comprise statistics of preliminary values of at least one quantized transform coefficient matrix of the portion of the video” However, Examiner respectfully disagrees. In Paragraph 68, Lei et al. teaches “Accordingly, for I and P frames, or pixel blocks contained in such frames, the offset determiner 215 may select or adjust the quantization offset to be a relatively large value to yield a relatively small deadzone, and the cost factor adjuster 420 may select or adjust the cost factor to be a relatively small value to bias mode selection to select an encoding type/mode yielding relatively low distortion. Conversely, bidirectional predicted frames (also referred to as B-frames) are typically not used as reference frames. Accordingly, for B frames, or pixel blocks contained in such frames, the offset determiner 215 may select or adjust the quantization offset to be a relatively smaller value to yield a relatively larger deadzone (e.g., to reduce bit rate), and the cost factor adjuster 420 may select or adjust the cost factor to be a relatively larger value to bias mode selection to select an encoding type/mode yielding relatively low bit rate (e.g., to further reduce the overall bit rate associated with pixel blocks in B-frames).” In Paragraph 69, Lei et al. teaches “In some video coding standards, not all pixel blocks (e.g., macroblocks or pixel regions) in the reference frame will be used as references for other pixel blocks (e.g., other macroblocks or pixel regions). Accordingly, the video encoder 100 may employ two-pass encoding in which a first pass involves determining if a pixel block is used as a reference block, and a second pass involves encoding the pixel block using quantization offset modification and cost factor modification as disclosed herein.” Here it is clearly taught that a two-pass system is used, first to determine whether a pixel value corresponds to a reference block and second pass involves mode selection using cost. The determination of whether a pixel value is a reference block is considered to be a collected statistic as claimed. In Paragraph 70, Lei et al. teaches “As noted above, for different quantization step size values (or corresponding QP values), the video encoder 100 can select different quantization offsets and/or different cost factor values to provide a desired rate-distortion tradeoff and/or to improve coding efficiency. Additionally, because the quality of the pixel blocks used as reference blocks may have more impact on performance than the quality of non-reference pixel blocks, by adjusting the quantization offset as disclosed herein, the video encoder 100 can choose to boost the quality of the reference pixel blocks while potentially sacrificing the quality of non-reference pixel blocks to yield a desired overall quality of an encode video sequence at an acceptable bit rate. Furthermore, viewers of pixel blocks with higher levels of motion and texture details may not notice an increase in encoding distortion. As such, the video encoder 100 can increase the cost factor and decrease the quantization offset for such blocks to save bits that can be used for other pixel blocks (e.g., reference blocks) having a greater impact on overall visual quality.” In Paragraph 71, it teaches “In some examples, the quantization offset, s, and/or the cost factor, λ, can be configured on a frame-by-frame basis or a block-by-block basis via a software driver call to a video encoding engine implemented in hardware. For example, a software kernel running on a graphics processing unit (GPU) could be adapted to configure the values for the quantization offset, s, and/or the cost factor, λ, for each pixel block (e.g., macroblock or pixel region) in a frame, thereby providing finer grain adjustment than on a frame-by-frame basis. Also, in some examples, the quantization offset, s, may be specified (e.g., by the software kernel running on the GPU) as a fraction of the quantization step size, q, being used by the quantizer 205. For example, the quantization offset, s, could be specified to be a multiple of 1/16.sup.th the value of the quantization step size, q, such as a value in the range [q/16, 2q/16, 3q/16, 4q/16, 5q/16, 6q/16, 7q/16, 8q/16]. Additionally or alternatively, the quantization offset, s, could be specified as some other fraction, percentage, etc., of the current quantization step size, q.” Thus it is clear that adjustments are made based on the determination of the statistics (whether the block is a reference). In Paragraph 77, Lei et al. teaches “As noted above, the quality of a pixel block (e.g., macroblock) that may be used as a reference for other pixel blocks may have more impact on overall video encoding quality than the quality of a non-reference pixel block. Thus, improving the quality of encoded reference pixel blocks may provide more of a benefit to the quality of the overall encoded video sequence than improving the quality of non-reference pixel blocks. As also noted above, in some video coding standards, pixel blocks in I and P frames may be used as reference blocks, but pixel blocks in B frames are generally not used as reference blocks. Accordingly, in some examples in which a target bit rate is specified during the encoding process, an encoder bit rate control algorithm implemented by the video encoder 100 calculates the target frame size and QP for each pixel block or frame, and use different QP values (e.g., different quantization step sizes) for different pixel block types depending on whether the blocks are (or may be) reference blocks or non-reference block.” In Paragraph 78, it teaches “Besides using different QP values (e.g., different quantization step sizes) for different pixel block type (e.g., reference v. non-reference blocks), the example video encoder 100 described herein can further modify the quantization offset, s, to be different for different block types. From a statistics point of view, using a higher quantization offset may generate, on average, more non-zero coefficients and, thus, yield a higher bit rate, whereas using a lower quantization offset may generate fewer non-zero transform coefficients and, thus, yield a lower bit rate. Accordingly, in some examples, the video encoder 100 configures or otherwise adjusts the quantization offset to be a fraction of 1/16 of the quantization step size, or some other small value, for pixel blocks that will not be used as a reference. However, for pixel blocks that may be used as a reference, the video encoder 100 configures or otherwise adjusts the quantization offset to be a fraction of 4/16 of the quantization step size, or some other larger value. In such examples, bits saved by using a lower quantization offset for the non-reference blocks can be allocated to the reference blocks, which may to improve the quality of the reference pixel blocks, and, thus, improve the quality of the overall encoded video sequence.”
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 7, 10-14, 17, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (US 20160057418 A1).
Regarding Claim 1, Lei et al. teaches a hardware video processor, comprising: 
a pre-processing unit configured to, during a first pass of a two-pass encoding process of a portion of a video, analyze the portion of the video and collect statistics of the portion of the video, comprising collecting statistics of preliminary quantized coefficient values of the portion of the video, wherein a second pass of the two-pass encoding process of the portion of the video comprises selecting one of a plurality of different modes for the portion of the video based at least in part on the collected statistics of the portion of the video (Paragraphs 68-71; clearly teaches determining which pixel values are reference pixel values which is considered to be analyzing and collecting statistics in a first pass, then performing the mode selection in a second pass), and wherein the statistics of the preliminary quantized coefficient values of the portion of the video comprise statistics of preliminary values of at least one quantized transform coefficient matrix of the portion of the video (Paragraphs 68-71; Paragraphs 77-79);
a cost calculation unit configured to determine rate distortion costs of the plurality of different modes for a portion of the video during the second pass of the two-pass encoding process (Figure 4, Element 405; Paragraph 51); and 
an evaluation unit configured to, during the second pass of the two-pass encoding process: receive the rate distortion costs of the plurality of different modes (Figure 4, Elements 405, 420; Paragraphs 51-56; Paragraphs 68-71); 
based on a received condition, adjust at least one component of at least one of the rate distortion costs to determine at least one modified rate distortion cost, wherein the received condition comprises the collected statistics of the preliminary quantized coefficient values of the portion of the video (Figure 4, Elements 405, 420; Paragraphs 51-56; Paragraphs 68-71); and 
use the at least one modified rate distortion cost to evaluate the plurality of different modes and select one of the modes for use in encoding the portion of the video (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 68-71).
Regarding Claim 2, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the evaluation unit is configured to: based on the received condition, adjust a coefficient rate component of the at least one of the rate distortion costs to determine the at least one modified rate distortion cost, wherein the coefficient rate component comprises a coefficient rate that is determined based on a plurality of quantized transform coefficients (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56).
Regarding Claim 7, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the received condition comprises an amount of distortion in the portion of the video (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 180).
Regarding Claim 8, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the received condition comprises statistics obtained from pre-processing the video (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 180).
Regarding Claim 9, Lei et al. teaches the hardware video processor of claim 8, Lei et al. further teaches wherein the statistics obtained from pre- processing the video comprise block level statistics that are obtained after a first pass of a two- pass encoding (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 69).
Regarding Claim 10, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the received condition is based on the content of the video (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 69).
Regarding Claim 11, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the received condition is based on a video content type (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 69).
Regarding Claim 12, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches wherein the received condition comprises an inferred value based on learning or from a decoding path (Figure 4, Elements 405, 420; Paragraph 36; Paragraphs 51-56; Paragraphs 59-67; Paragraph 69).
Regarding Claim 12, Lei et al. teaches the hardware video processor of claim 1, Lei et al. further teaches that collecting statistics of the portion of the video further comprises collecting statistics of pixel values of the portion of the video, and wherein the received condition comprises the collected statistics of the pixel values of the portion of the video (Paragraphs 68-71; here determining which pixel values correspond to reference pixels is considered to be collecting statistics of pixel values of the portion of the video).
Method claims 13-14, 17, 19, and 22 are drawn to the method of using corresponding apparatus claimed in claims 1-2, 7-8, 10, and 12 above and are rejected for the same reasons as used above.
Claims 20 and 23 have limitations similar to those of claims 1 and 12 above and are rejected for the same reasons as used above. Lei et al. further teaches a memory coupled to the processor and configured to provide the processor with instructions (Paragraph 56). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 20160057418 A1) in view of Sullivan et al. (US 20150195525 A1).
Regarding Claim 3, Lei et al. teaches the hardware video processor of claim 2, however Lei et al. does not explicitly teach wherein the evaluation unit is configured to: use the received condition to determine whether the coefficient rate is modified by a scale factor.
Sullivan et al., however, teaches wherein the evaluation unit is configured to: use the received condition to determine whether the coefficient rate is modified by a scale factor (Paragraphs 120-121).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video processor of Lei et al. to include the modification of the coefficient rate as taught in Sullivan et al. above, in order to reduce the number of bits required for encoding the video data (See Sullivan et al. Paragraph 3).
Regarding Claim 4, Lei et al. teaches the hardware video processor of claim 3, however Lei et al. does not explicitly teach wherein the scale factor comprises a predetermined shifting factor.
Sullivan et al., however, teaches wherein the scale factor comprises a predetermined shifting factor (Paragraphs 120-121).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video processor of Lei et al. to include the modification of the coefficient rate as taught in Sullivan et al. above, in order to reduce the number of bits required for encoding the video data (See Sullivan et al. Paragraph 3).
Regarding Claim 5, Lei et al. teaches the hardware video processor of claim 3, however Lei et al. does not explicitly teach wherein the scale factor comprises a predetermined multiplying factor.
Sullivan et al., however, teaches wherein the scale factor comprises a predetermined multiplying factor (Paragraphs 120-121).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video processor of Lei et al. to include the modification of the coefficient rate as taught in Sullivan et al. above, in order to reduce the number of bits required for encoding the video data (See Sullivan et al. Paragraph 3).
Regarding Claim 6, Lei et al. teaches the hardware video processor of claim 2, however Lei et al. does not explicitly teach wherein the evaluation unit is configured to: use the received condition to determine whether the coefficient rate component is modified by adjusting a Lagrangian multiplier associated with the coefficient rate component.
Sullivan et al., however, teaches wherein the evaluation unit is configured to: use the received condition to determine whether the coefficient rate component is modified by adjusting a Lagrangian multiplier associated with the coefficient rate component (Paragraphs 120-121).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the video processor of Lei et al. to include the modification of the coefficient rate as taught in Sullivan et al. above, in order to reduce the number of bits required for encoding the video data (See Sullivan et al. Paragraph 3).
Method claims 15-16 are drawn to the method of using corresponding apparatus claimed in claims 3 and 6 above and are rejected for the same reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN MAHMUD/Primary Examiner, Art Unit 2483